DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-18) in the reply filed on 5/3/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganti (US2011/0186470).
Regarding claim 1, Ganti teaches (Fig. 1) a packaging system for packaging granular food items (paragraph 0209 discloses spices) for shipment, comprising a plurality of granular food items (paragraph 0209 discloses spices) in a plurality of granular food item bags (22), each granular food item being packaged in a respective granular food item bag and each granular food item bag having a side surface (surface on member 22 that attaches to folder); and a folder (right and left folders from 20) having at least one crease (20) with a first half of the folder having a first inner surface (that 22 is on) on one side of the at least one crease and a second half (left folder from 20) of the folder having a second inner surface on an opposing side of the crease at least one crease, the side surface of each of the plurality of granular food item bags attached to the first inner surface of the first half of the folder and arranged on the first inner surface of the first half of the folder in an NxM grid (Fig. 1), and the folder being folded along the at least one crease (20) so the second inner surface of the second half of the folder is folded over the granular food item bags attached to the first inner surface of the first half of the folder.
Regarding claim 2, wherein each of the plurality of granular food item bags is a gusseted granular food item bag (Fig. 1).
Regarding claim 4, wherein the side surface of each of the plurality of granular food item bags is a plastic surface (Par. 0167).
Regarding claim 6, wherein the folder comprises a paper folder (Par. 0035).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganti.
Regarding claim 7, Ganti DIFFERS in that it does not disclose the folder comprises a single piece of a 16-point card stock.  However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to employ such a paper, in order to use an alternative durable paper.  
Regarding claim 12, Ganti DIFFERS in that it does not disclose the a thickness of the folder folded along the crease is less than one inch.  However, It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values involves only routine skill in the art, therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to employ such a value, in order to use an alternative durable fold line that is easy to fold.  
Regarding claim 13, Ganti DIFFERS in that it does not disclose the the folder folded along the crease has a minimum thickness of .009 inches and a maximum thickness of thickness of .75 inches.  However, It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to employ such a value, in order to use an alternative durable fold line that is easy to fold.  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganti, in view of Ong (20120138666).
Regarding claim 8, Ganti DIFFERS in that it does not disclose the folder further comprises a latch to couple the first half of the folder to the second half of the folder.  Attention, however is directed to Ong which discloses such a latch (Ong, Fig. 1 at 56 and 21), therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to employ such a latch, in order to keep the folder closed when not in use.  
Allowable Subject Matter
Claims 3, 5, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 14-18 are allowable.  Regarding claim 14, the prior art teaches the claim in part.  However, the prior art does not disclose lines 3-4 and 8-9 as being obvious, as a whole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736